Case 2:17-cv-10319-GCS-DRG ECF No. 58 filed 09/03/20        PageID.954   Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


TAMMY KORTHALS,

            Plaintiff,                           Case No. 17-10319

v.                                               HON. GEORGE CARAM STEEH

COUNTY OF HURON and
BRADLEY STROZESKI,
in his individual and official capacity,

         Defendants.
______________________________/

            OPINION AND ORDER GRANTING DEFENDANT’S
            MOTION FOR SUMMARY JUDGMENT (ECF NO. 52)

      Following a remand from the Court of Appeals for the Sixth Circuit,

Defendant Huron County seeks summary judgment on Plaintiff’s municipal

liability claim. Because the Sixth Circuit’s decision granting qualified

immunity to Defendant Bradley Strozeski also necessitates the dismissal of

Plaintiff’s municipal liability claim against Huron County, the court will grant

Defendant’s motion.

                            BACKGROUND FACTS

      Plaintiff Tammy Korthals filed this action on February 1, 2017,

alleging that Defendant Bradley Strozeski violated her Eighth and/or

Fourteenth Amendment rights after she was injured while in custody at the
                                           -1-
Case 2:17-cv-10319-GCS-DRG ECF No. 58 filed 09/03/20      PageID.955    Page 2 of 9




Huron County Jail. Plaintiff also alleged a municipal liability claim against

Huron County.

      At the time of incident in question, Deputy Strozeski was walking

Korthals, who was extremely intoxicated, through the jail to be booked.

Korthals was handcuffed and unsteady on her feet. Without taking any

precautions to steady her, Strozeski walked slightly ahead of Korthals down

the hallway and mounted a set of concrete stairs. Korthals followed and fell

backwards down the stairs, seriously injuring herself.

      Strozeski and Huron County moved for summary judgment, which the

court denied, finding that Strozeski knew of and disregarded a serious risk

of harm. The court denied qualified immunity for Strozeski and found that

Huron County’s lack of training or policies regarding the transport of

intoxicated individuals raised a question of fact regarding municipal liability.

Strozeski appealed the denial of qualified immunity, and the Sixth Circuit

reversed, finding that he did not violate a clearly established constitutional

right. See Korthals v. County of Huron, 797 Fed. Appx. 967 (6th Cir. Jan.

13, 2020). Although the Sixth Circuit noted that Strozeski’s failure to

exercise caution in taking Korthals up the stairs was “unreasonable,

inexcusable, and, in fact, negligent,” it found it “less clear” that his actions

met the standard of deliberate indifference. Id. at 969-70. Assuming

                                       -2-
Case 2:17-cv-10319-GCS-DRG ECF No. 58 filed 09/03/20       PageID.956     Page 3 of 9




“arguendo” that the standard was met, the court concluded that Strozeski

was entitled to qualified immunity because existing precedent did not

forewarn him that his failure to take precautions in assisting Korthals up the

stairs would violate her constitutional rights. Id. at 972.

      The Sixth Circuit did not consider Huron County’s appeal, noting that

“a routine denial of a motion for summary judgment is not an appealable

final order under 28 U.S.C. § 1291.” Id. at 973. The court further explained

that “[o]ur resolution of Deputy Strozeski’s qualified-immunity appeal does

not necessarily resolve the municipal liability claim against Huron County.”

Id. Huron County now moves for summary judgment, contending that

Plaintiff’s municipal liability claim cannot survive in light of the Sixth Circuit’s

ruling on the qualified immunity issue.

                             LAW AND ANALYSIS

      Plaintiff’s claim against Huron County is based upon the county’s

failure to train officers in how to safely transport intoxicated individuals and

the lack of policies or procedures addressing the issue. In order to

establish municipal liability under ' 1983, a plaintiff must point to a

municipal policy or custom that is behind the constitutional violation. See

Monell v. Dept. of Social Servs. of the City of New York, 436 U.S. 658, 690

(1978). One way a plaintiff may show a municipal policy or custom is to

                                        -3-
Case 2:17-cv-10319-GCS-DRG ECF No. 58 filed 09/03/20      PageID.957    Page 4 of 9




demonstrate a policy of inadequate training. See Baynes v. Cleland, 799

F.3d 600, 621 (6th Cir. 2015). “To succeed on a failure to train or

supervise claim, the plaintiff must prove the following: (1) the training or

supervision was inadequate for the tasks performed; (2) the inadequacy

was the result of the municipality’s deliberate indifference; and (3) the

inadequacy was closely related to or actually caused the injury.” Ellis ex

rel. Pendergrass v. Cleveland Mun. Sch. Dist., 455 F.3d 690, 700 (6th Cir.

2006). To demonstrate deliberate indifference in this context, Plaintiff must

show that the county failed to act in response to repeated complaints of

constitutional violations by its officers, or that it failed “to provide adequate

training in light of foreseeable consequences that could result from a lack of

instruction.” Winkler v. Madison Cty., 893 F.3d 877, 903 (6th Cir. 2018).

      The court previously ruled that Plaintiff had raised a question of fact

regarding her municipal liability claim. Defendant argues that the court

should now dismiss this claim, in light of the Sixth Circuit’s ruling that

Deputy Strozeski did not violate Korthals’s clearly established constitutional

rights. Indeed, “a municipal policymaker cannot exhibit fault rising to the

level of deliberate indifference to a constitutional right when that right has

not yet been clearly established.” Hagans v. Franklin Cty. Sheriff’s Office,

695 F.3d 505, 511 (6th Cir. 2012).

                                       -4-
Case 2:17-cv-10319-GCS-DRG ECF No. 58 filed 09/03/20      PageID.958   Page 5 of 9




      Plaintiff argues that the Sixth Circuit’s grant of qualified immunity to

Deputy Strozeski is not fatal to her municipal liability claim, because

municipalities are not entitled to qualified immunity. See Owen v.

Independence, 445 U.S. 622 (1980); Pembaur v. City of Cincinnati, 475

U.S. 469 (1986). It is true that a grant of qualified immunity to an individual

defendant does not necessarily foreclose a municipal liability claim.

Nonetheless, whether a right is clearly established is relevant to both

individual qualified immunity and certain municipal liability claims. See

Arrington-Bey v. City of Bedford Heights, Ohio, 858 F.3d 988, 994-95 (6th

Cir. 2017).

      The Sixth Circuit elaborated on the different types of municipal liability

claims, and how such claims are affected by the dismissal of the individual

officer, in Arrington-Bey. The plaintiff’s claim in Arrington-Bey, similar to

Plaintiff’s here, relied on the absence of a policy and the failure of the

municipality to train its officers about mental health care for arrestees. Id.

at 995. With respect to the individual officers, the Sixth Circuit found the

right in question was not clearly established. This finding, in a failure-to-

train case, also served to preclude the plaintiff’s municipal liability claim.

The court reasoned:

        When an injury arises directly from a municipal act – such
        as firing a city official without due process, see Owen v.
                                       -5-
Case 2:17-cv-10319-GCS-DRG ECF No. 58 filed 09/03/20     PageID.959    Page 6 of 9




        City of Indep., 445 U.S. 622, 629, 638, 100 S.Ct. 1398, 63
        L.Ed.2d 673 (1980), or ordering police to enter a private
        business without a warrant, see Pembaur v. City of
        Cincinnati, 475 U.S. 469, 474, 484-85, 106 S.Ct. 1292, 89
        L.Ed.2d 452 (1986) – the violated right need not be clearly
        established because fault and causation obviously belong
        to the city. But when a municipality’s alleged responsibility
        for a constitutional violation stems from an employee’s
        unconstitutional act, the city’s failure to prevent the harm
        must be shown to be deliberate under “rigorous
        requirements of culpability and causation.” The violated
        right in a deliberate-indifference case thus must be clearly
        established because a municipality cannot deliberately
        shirk a constitutional duty unless that duty is clear.

Id. at 994-95 (citations omitted) (emphasis added). The court further noted

that “requiring that the right be clearly established does not give qualified

immunity to municipalities; it simply follows [the Supreme Court’s] demand

that deliberate indifference in fact be deliberate.” Id.; see also Brennan v.

Dawson, 2017 WL 3913019, at *5 (E.D. Mich. Sept. 7, 2017), aff’d, 752

Fed. Appx. 276 (6th Cir. 2018), cert. denied, 2020 WL 3146681 (U.S. June

15, 2020).

      Here, Plaintiff is not alleging an injury arising directly from a municipal

act, as in Owen or Pembaur. Rather, she alleges that her injury arose from

a failure to train and the absence of a municipal policy regarding the

handling of intoxicated detainees, similar to the plaintiff’s claim in Arrington-

Bey. With this type of municipal liability claim, Plaintiff “must show that the

allegedly violated right was clearly established.” Arrington-Bey, 858 F.3d at
                                       -6-
Case 2:17-cv-10319-GCS-DRG ECF No. 58 filed 09/03/20           PageID.960     Page 7 of 9




995. The Sixth Circuit has ruled that any right potentially violated by

Deputy Strozeski was not clearly established, which “spells the end of this

Monell claim.” Id. Therefore, summary judgment in favor of Huron County

is appropriate.

      Plaintiff has petitioned for certiorari to the Supreme Court, which adds

a wrinkle to the disposition of this case. 1 Statistically, the petition is unlikely

to be granted, as the Supreme Court accepts 100-150 cases from the

7,000 petitions filed each year. 2 However, if the Court accepts Plaintiff’s

case with respect to her claim against Deputy Strozeski, its decision may

impact Plaintiff’s claim against Huron County, for the reasons explained

above. As a result, Plaintiff seeks a stay of proceedings.

      To obtain a stay, “[a]n applicant must demonstrate: (1) a reasonable

probability that four Justices would vote to grant certiorari; (2) a significant

possibility that the [Supreme] Court would reverse the judgment below; and

(3) a likelihood of irreparable harm, assuming the correctness of the

applicant’s position, if the judgment is not stayed.” Packwood v. Senate



1
 The petition does not divest this court of jurisdiction. See Dassault Systemes, S.A. v.
Childress, No. 09-10534, 2012 WL 3109423, at *2 (E.D. Mich. July 31, 2012); United
States ex rel. Escobar v. Universal Health Servs., Inc., 842 F.3d 103, 106 n.1 (1st Cir.
2016).
2
 https://www.uscourts.gov/about-federal-courts/educational-resources/about-
educational-outreach/activity-resources/supreme-1.
                                           -7-
Case 2:17-cv-10319-GCS-DRG ECF No. 58 filed 09/03/20    PageID.961    Page 8 of 9




Select Comm. on Ethics, 510 U.S. 1319, 1319-20 (1994). Plaintiff has not

addressed the likelihood that certiorari would be granted, which is

exceedingly slim. Nor has Plaintiff persuasively addressed the likelihood

that the Sixth Circuit’s decision would be reversed. As for irreparable harm,

Plaintiff argues that if the court were to dismiss her claim against Huron

County, she would be harmed because the statute of limitations has run

and she would be unable to re-file her case in the event she was

successful in the Supreme Court on her claim against Deputy Strozeski.

Plaintiff cites no authority, however, for the proposition that she would be

required to re-file her complaint in the event she received a favorable ruling

in the Supreme Court. Rather, if she is successful in the Supreme Court,

the matter would be remanded and the judgment in favor of Strozeski

would be vacated. Plaintiff could then move to vacate the judgment in

favor of Huron County pursuant to Rule 60(b)(5), because it was “based on

an earlier judgment that has been reversed or vacated.” Fed. R. Civ. P.

60(b)(5). Plaintiff has not demonstrated that she will be irreparably harmed

if the court grants summary judgment in favor of Huron County and enters

judgment in favor of the defendants. Accordingly, the court declines to

issue a stay.




                                      -8-
Case 2:17-cv-10319-GCS-DRG ECF No. 58 filed 09/03/20               PageID.962   Page 9 of 9




                                           ORDER

      IT IS HEREBY ORDERED that Defendant Huron County’s motion for

summary judgment (ECF No. 52) is GRANTED. The court will enter

judgment in favor of Huron County and Deputy Strozeski, consistent with

the mandate issued by the Sixth Circuit.

Dated: September 3, 2020

                                         s/GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                    September 3, 2020, by electronic and/or ordinary mail
                                               .
                                       s/Brianna Sauve
                                         Deputy Clerk




                                           -9-
